UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6829


JOHN MARVIN BALLARD

                Plaintiff – Appellant,

          v.

JUSTIN ANDREWS; UNITED STATES MARSHALS SERVICE; WAKE COUNTY
SHERIFF’S DEPARTMENT; W. ELLIS BOYLE,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Malcolm J. Howard,
Senior District Judge. (5:13-ct-03073-H)


Submitted:   September 25, 2014          Decided:   September 30, 2014


Before WILKINSON and AGEE, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


John Marvin Ballard, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          John Marvin Ballard appeals the district court’s order

dismissing his complaint filed pursuant to Bivens v. Six Unknown

Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971),

after a review under 28 U.S.C. § 1915 (2012).   We have reviewed

the record and find no reversible error.    Accordingly, although

we grant Ballard’s application to proceed in forma pauperis, we

affirm the district court’s judgment.   Ballard v. Andrews, No.

5:13-ct-03073-H (E.D.N.C. Apr. 28, 2014).   We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.



                                                         AFFIRMED




                                  2